   Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 1 of 9        PageID 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

Brandon Smith,                               Case No.:

                 Plaintiff,

      vs.

Equifax Information Services, LLC,           JURY DEMAND
a Georgia limited liability company, and
Credit Management, LP,
a foreign corporation,

                 Defendants.



                                  COMPLAINT

      NOW COMES THE PLAINTIFF, BRANDON SMITH, BY AND

THROUGH COUNSEL, and for his Complaint against the Defendants, pleads as

follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 2 of 9         PageID 2




                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Cordova, Shelby County, Tennessee.

4. Venue is proper in the Western District of Tennessee, Western Division.

                                 PARTIES

5. Plaintiff is a natural person residing in City of Cordova, Shelby County,

   Tennessee.

6. Defendant Equifax Information Services, LLC (“Equifax”) is a Georgia

   limited liability company that conducts business in the State of Tennessee.

7. Defendant Credit Management, LP (“Credit Management”), is a foreign

   corporation that conducts business in the State of Tennessee.

                       GENERAL ALLEGATIONS

8. Credit Management is inaccurately reporting its tradeline (“Errant Tradeline”)

   on Plaintiff’s Equifax credit disclosure with an erroneous account status as

   open.

9. The account reflected by the Errant Tradeline was discharged in his Chapter

   7 Bankruptcy petition.

10. The Errant Tradeline should be reported by Credit Management with an

   account status as closed.
Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 3 of 9             PageID 3




11. On September 24, 2019, Plaintiff obtained his Equifax credit disclosure and

   noticed the Errant Tradeline reporting inaccurately with an erroneous account

   status as open.

12. On or about November 07, 2019, Plaintiff submitted a letter to Equifax

   disputing the Errant Tradeline.

13. In his dispute letter, Plaintiff explained that the account reflected by the Errant

   Tradeline was discharged in his Chapter 7 Bankruptcy petition. Accordingly,

   Plaintiff asked Equifax to report the Errant Tradeline with an account status

   as closed.

14. Equifax forwarded Plaintiff’s consumer dispute to Credit Management.

   Credit Management received Plaintiff’s consumer dispute from Equifax.

15. Credit Management did not consult the Credit Reporting Resource Guide as

   part of its investigation of Plaintiff’s dispute.

16. Plaintiff had not received Equifax investigation result. Therefore, on

   December 17, 2019, Plaintiff obtained his Equifax credit disclosure which

   showed that Credit Management and Equifax failed or refused to report the

   account status as closed on the Errant Tradeline.

17. As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

   seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also
Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 4 of 9            PageID 4




   experienced undue stress and anxiety due to Defendants’ failure to correct the

   errors in his credit file. Also, Plaintiff has been unable to improve his financial

   situation by obtaining new or more favorable credit terms as a result of the

   Defendants’ violations of the FCRA.



                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
              BY CREDIT MANAGEMENT

18. Plaintiff realleges paragraphs 1 through 17 as if recited verbatim herein.

19. After being informed by Equifax of Plaintiff’s consumer dispute of the

   erroneous reporting of the account status on the Errant Tradeline, Credit

   Management negligently failed to conduct a proper investigation of Plaintiff’s

   dispute as required by 15 U.S.C. § 1681s-2(b).

20. Credit Management negligently failed to review all relevant information

   available to it and provided by Equifax in conducting its reinvestigation as

   required by 15 U.S.C. § 1681s-2(b) and failed to direct Equifax to report the

   Errant Tradeline with an account status as closed.

21. The Errant Tradeline is inaccurate and creates a misleading impression on

   Plaintiff’s consumer credit file with Equifax to which Credit Management is

   reporting such Tradeline.
Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 5 of 9         PageID 5




22. As a direct and proximate cause of Credit Management’s negligent failure to

   perform its duties under the FCRA, Plaintiff has suffered damages, mental

   anguish, humiliation, and embarrassment.

23. Credit Management is liable to Plaintiff by reason of its violations of the

   FCRA in an amount to be determined by the trier of fact together with

   reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681o.

24. Plaintiff has a private right of action to assert claims against Credit

   Management arising under 15 U.S.C. § 1681s-2(b).



                                 COUNT II

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
             BY CREDIT MANAGEMENT

25. Plaintiff realleges paragraphs 1 through 24 as if recited verbatim herein.

26. After being informed by Equifax that Plaintiff disputed the accuracy of the

   information it was providing, Credit Management willfully failed to conduct

   a proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct

   Equifax to report the Errant Tradeline with an account status as closed.

27. Credit Management willfully failed to review all relevant information

   available to it and provided by Equifax as required by 15 U.S.C. § 1681s-2(b).
Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 6 of 9          PageID 6




28. As a direct and proximate cause of Credit Management’s willful failure to

   perform its duties under the FCRA, Plaintiff has suffered damages, mental

   anguish, humiliation, and embarrassment.

29. Credit Management is liable to Plaintiff for either statutory damages or actual

   damages he has sustained by reason of its violations of the FCRA in an amount

   to be determined by the trier of fact, together with an award of punitive

   damages in the amount to be determined by the trier of fact, as well as for

   reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681n.



                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

30. Plaintiff realleges paragraphs 1 through 29 as if recited verbatim herein.

31. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. § 1681a.

32. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

33. Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum accuracy of the information it reported to one or more third

   parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).
Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 7 of 9          PageID 7




34. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by

   15 U.S.C. § 1681i.

35. As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish,

   humiliation, and embarrassment.

36. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier of fact together with his reasonable

   attorneys’ fees pursuant to 15 U.S.C. § 1681o.



                                 COUNT IV

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY EQUIFAX

37. Plaintiff realleges paragraphs 1 through 36 as if recited verbatim herein.

38. Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 U.S.C. § 1681a.

39. Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.
   Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 8 of 9           PageID 8




   40. Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum accuracy of the information that it reported to one or more

      third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

   41. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. § 1681i.

   42. As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   43. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 U.S.C. § 1681n.

                             PRAYER FOR RELIEF

      Plaintiff asks that this court grant judgment against Defendants and award

Plaintiff the following:


          1. The greater of statutory or actual damages;

          2. Punitive damages;

          3. Costs, interest and reasonable attorney’s fees; and

          4. Such other relief as the Court may deem appropriate.
  Case 2:20-cv-02373-TLP Document 1 Filed 05/26/20 Page 9 of 9   PageID 9




DATED: May 21, 2020


                                        /s/ Susan S. Lafferty
                                        SUSAN S. LAFFERTY, BPR 025961
                                        ssl@laffertylawtn.com
                                        1321 Murfreesboro Pike, Suite 521
                                        Nashville, TN 37217
                                        (615)878-1926
                                        Attorney for Plaintiff
